Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 16, 1990, which, upon reconsideration, rescinded its prior decision and ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
There is substantial evidence in the record to support the conclusion by the Unemployment Insurance Appeal Board that claimant lost his employment due to misconduct because he made harassing sexual and racial comments to female coworkers (see, Matter of Levick [Ross], 53 AD2d 950, appeal dismissed 42 NY2d 909, lv denied 42 NY2d 811; Matter of Martin [Catherwood], 33 AD2d 815). A representative for the *862employer testified as to his having heard claimant make such remarks and that claimant had previously been warned regarding such comments. Two female employees also testified as to the remarks claimant made to them. Although claimant denied that he made such remarks, questions of credibility are for the Board to resolve (see, Matter of Woods [Ross], 54 AD2d 515). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Mahoney, JJ., concur. Ordered that the decision is affirmed, without costs.